     Case 2:15-cv-11549 Document 82 Filed 04/15/19 Page 1 of 1 PageID #: 898



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


DAN BROWN,

             Plaintiff,

v.                                      Civil Action No. 2:15-cv-11549

ROBERT BELT, Deputy Sheriff,
Clay County Sheriff’s office;
GARRETT SAMPLES, JR., Sheriff,
Clay County Sheriff’s Office;
TYLER CARUTHERS, Deputy Sheriff,
Clay County Sheriff’s Office; CLAY
COUNTY COMMISSION; COLONEL C.R. “JAY”
SMITHERS, Superintendent, WV State
Police; STEVEN DEMASKE, Trooper, WV
State Police; and TYLER DANA MCFEELEY,
Trooper, WV State Police,

             Defendants.


                                JUDGMENT ORDER


             In accordance with the court’s memorandum opinion and

orders entered this same date, it is ORDERED that judgment be,

and it hereby is, awarded in favor of the defendants and against

the plaintiff, and this case is stricken from the docket.


             The Clerk is directed to transmit copies of this

judgment order to all counsel of record and any unrepresented

parties.


                      ENTER: April 15, 2019
